DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see Page 7, filed July 6, 2022, with respect to claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant's arguments, see Page 7-10, filed July 6, 2022, have been fully considered but they are not fully persuasive. 
In regards to the argument that Nakamura does not fully disclose of a plausibility check of the sensor, the examiner respectfully disagrees.  Nakamura discloses of a device that can identify “a failure of the rear wheel steering state detecting means” (Para 0035).  This allows it to be “possible to perform accurate failure diagnosis and ensure safety” (Para 0036).  A plausibility check can be reasonably interpreted as being at least determining if the sensor is producing accurate measurements and determining there is a sensor failure if the measurement is not accurate.  Therefore, this limitation is fully disclosed by Nakamura.  
In regards to the argument that Nakamura does not fully disclose of reinitialization of the sensor, the examiner respectfully disagrees.  Firstly, it is noted that in independent claim 18 that only “at least one of plausibility checking of the sensor and reinitializing of the sensor” is required, therefore there is no requirement for the reinitialization of the sensor within the independent claims.  If it was intended for the currently amended subject matter of “when the electronic control unit determines, during the plausibility check of the sensor, that sensor is not functioning correctly, the electronic control unit initiates recalibration of the sensor so that, following recalibration of the sensor, the sensor again correctly detects the set position of the rear wheel actuator” to be a portion of the reinitialization, this should be more clear within the claim, as this appears to be a feature separate from the reinitialization.  It is noted that if this feature is intended to be the reinitialization of the sensor, then the claim as written would not require this limitation due to the “or” statement.  
Regardless, for the sake of compact prosecution, it is noted that Nakamura discloses of this limitation in Para 0022 that “Next, as described above, in step 190, the drive motor 12 is driven to control the rear wheel steering angle to the target steering angle, and the process will transition to step 200 next where it is determined whether or not the rotation angle of the drive motor 12 has reached the target rotation angle. If the rotation angle of the drive motor 12 has reached the target rotation angle, the rotation of the drive motor 12 is stopped in step 210, the timer counter is reset in step 220, and the process transitions to step 120 again”.  This discloses of the process proceeding to step 120 again if a target rotation angle has been reached, therefore the process would be completed again, which is an additional initialization of the process.  Therefore, a reinitialization of a sensor is disclosed.  
In regards to the argument that Nakamura does not fully disclose of “a reference signal being sent from the sensor”, the examiner respectfully disagrees.  This limitation is disclosed by Nakamura in at least Para 0011 as “a rotation angle sensor 14 as a rear wheel steering state detecting means for generating a pulse signal for each predetermined rotation angle of the drive motor 12” and “a target rear wheel steering angle based on detection signals from these sensors”.  Therefore, this limitation is fully disclosed by Nakamura.  
Applicant’s arguments, see Page 7-10, filed July 6, 2022, with respect to the rejection(s) of claim(s) 18 and 34-35 in regards to the currently amended subject matter have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Braun et al. (EP 1486399).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 34-35 recite the limitation "that sensor is not functioning" in the third to last line.  It is unclear if this is referring to the previously introduced “sensor”, the previously introduced “reference sensor”, or if this is a separate newly introduced sensor.  For examination purposes, the sensor has been interpreted as being the same as the “sensor” previously introduced and reading –that the sensor is not functioning --.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 18-19 and 21-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP H06107204; hereinafter Nakamura; already of record; see currently attached certified English translation for citations) in view of Braun et al. (EP 1486399; hereinafter Braun; already of record from IDS; see English translation from Non-Final Rejection of December 20, 2021 for citations).
In regards to claim 18, Nakamura discloses of an assembly for at least one of plausibility checking of a sensor and reinitializing of the sensor of a rear wheel steering system of a vehicle in an event that decalibration occurs (Abstract, Para 0011) the assembly comprising:
a rear wheel steering unit with at least one rear wheel actuator for setting a rear-wheel steering angle of a rear axle (Para 0011, Parts 10, 12, 14, Fig 2),
the sensor for detecting a set position of the rear wheel actuator (Para 0011, Parts 10, 12, 14, Fig 2), 
at least one reference sensor system for detecting a reference signal (Para 0011, Fig 2, Parts 24 and 26), and 
an electronic control unit for carrying out at least one of the plausibility checking of the sensor and the reinitialization of the sensor of the rear wheel steering system (Fig 2 Part 30, Para 0019-0020, 0011, 0018) … 
the reference sensor system being part of a vehicle unit, which is separate and distinct from and external to the rear wheel steering unit which is associated with the rear axle, the reference sensor system being designed to detect a reference signal that depends on a status of the vehicle, and, by way of the electronic control unit and with reference to the vehicle-status-dependent reference signal, the electronic control unit determining at least one of a reference value and a reference vehicle status which is compared with an actual value of the sensor of the rear wheel steering system, during the plausibility check of the rear wheel steering system to determine whether or not the sensor for detecting the set position of the rear wheel actuator is functioning correctly (Para 0011, 0019-0021, 0002, 0035-0036, Fig 2, Parts 24 and 26) …

However, Nakamura does not specifically disclose of reinitialization of the sensor of the rear wheel steering system when decalibration of the sensor occurs; and 
when the electronic control unit determines, during the plausibility check of the sensor, that sensor is not functioning correctly, the electronic control unit initiates recalibration of the sensor so that, following recalibration of the sensor, the sensor again correctly detects the set position of the rear wheel actuator.

	Braun, in the same field of endeavor, teaches of reinitialization of the sensor of the rear wheel steering system when decalibration of the sensor occurs (Page 3 lines 30-35, Page 5 lines 13-22); and 
when the electronic control unit determines, during the plausibility check of the sensor, that sensor is not functioning correctly, the electronic control unit initiates recalibration of the sensor so that, following recalibration of the sensor, the sensor again correctly detects the set position of the rear wheel actuator (Page 3 lines 30-35, Page 5 lines 13-22 and 27-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify an assembly for at least one of plausibility checking of a sensor and reinitializing of the sensor of a rear wheel steering system of a vehicle in an event that decalibration occurs, as taught by Nakamura, to include reinitialization of the sensor of the rear wheel steering system when decalibration of the sensor occurs; and when the electronic control unit determines, during the plausibility check of the sensor, that sensor is not functioning correctly, the electronic control unit initiates recalibration of the sensor so that, following recalibration of the sensor, the sensor again correctly detects the set position of the rear wheel actuator, as taught by Braun, in order to always ensured that the system is set for optimal straight-ahead driving (Braun Page 5 lines 27-38).
In regards to claim 19, Nakamura in view of Braun teaches of the assembly according to claim 18, wherein the at least one of the reference value and the reference vehicle status is at least one of estimated and calculated by the electronic control unit by a mathematical model (Nakamura Para 0019-0020, 0002, 0018).
In regards to claim 21, Nakamura in view of Braun teaches of the assembly according to claim 18, wherein the reference sensor system is part of one of a drive stability unit, an Electronic Stability Program (ESP) system, or a driver-assistance system (Nakamura Para 0033, 0005).
In regards to claim 22, Nakamura in view of Braun teaches of the assembly according to claim 19, wherein the electronic control unit, in which the mathematical model is located, is at least one of a rear wheel control unit of the rear wheel steering unit and a remote control unit of a drive stability unit (Nakamura Para 0033, 0005, 0018).
In regards to claim 23, Nakamura in view of Braun teaches of the assembly according to claim 19, wherein with the mathematical model at least one of a reference front-wheel steering angle is determined as the reference value for the plausibility check, and/or, a reference rear-wheel steering angle is determined as the reference value for the reinitialization (Nakamura Para 0011, 0019-0021, 0002, Fig 2, Parts 24 and 26).
In regards to claim 24, Nakamura in view of Braun teaches of the assembly according to claim 19, wherein with the mathematical model, a straight-ahead start of the vehicle is determined, as the reference vehicle status, for at least one of the plausibility check and the reinitialization of the sensor of a rear wheel steering system (Braun Page 2 Para 0003, Page 3 Para 0001, Page 4 Para 0001-0003).
The motivation for combining Nakamura and Braun is the same as that recited for claim 18 above.
In regards to claim 25, Nakamura in view of Braun teaches of the assembly according to claim 18, wherein the assembly comprises an actual-value sensor for detecting an actual value, and an actual front-wheel steering angle and an actual rear-wheel steering angle are detectable, for at least one of the plausibility check and the reinitialization of the sensor of a rear wheel steering system (Nakamura Para 0011, 0019-0021, 0002, Fig 2, Parts 24, 26, 10, 12, 14).
In regards to claim 26, Nakamura in view of Braun teaches of the assembly according to claim 25, wherein, for the at least one of the plausibility check and the reinitialization of the sensor of a rear wheel steering system, at least one of the reference value and the reference vehicle status, that are determinable by a mathematical model, are compared with the actual value that are detectable by the actual-value sensor, and from the comparison at least one of a result value and a comparison result is obtained for determining whether or not the sensor for detecting the set position of the rear wheel actuator is functioning correctly (Nakamura Para 0011, 0019-0021, 0002, Fig 2, Parts 24, 26, 10, 12, 14).
In regards to claim 27, Nakamura in view of Braun teaches of the assembly according to claim 26, wherein with the electronic control unit, for the plausibility check, when the reference vehicle status is determined as a straight-ahead start, the straight-ahead start is checked whether the actual front-wheel steering angle has the result value has a value of zero (Braun Page 2 Para 0003, Page 3 Para 0001, Page 4 Para 0001-0003).
The motivation of combining Nakamura and Braun is the same as that recited in claim 18 above.
In regards to claim 28, Nakamura in view of Braun teaches of the assembly according to claim 26, wherein, for the plausibility check, the electronic control unit checks either whether the actual front-wheel steering angle is different from a reference front-wheel steering angle or whether the result value has a value of zero (Braun Page 2 Para 0003, Page 3 Para 0001, Page 4 Para 0001-0003).
The motivation of combining Nakamura and Braun is the same as that recited in claim 18 above.  
In regards to claim 29, Nakamura in view of Braun teaches of the assembly according to claim 26, wherein, for the plausibility check, with the electronic control unit, with the result value having a value of zero as the comparison result, concludes that the sensor is not faulty, and, if the result value is different from zero, concludes that the sensor is faulty (Nakamura Para 0022-0030, Fig 5; where the drive motor not reaching the target rotation angle would result in a difference of zero, while any other value would be a value different from zero).
In regards to claim 30, Nakamura in view of Braun teaches of the assembly according to claim 26, wherein, for the reinitialization, with the electronic control unit, when the reference vehicle status is determined as a straight-ahead start, checks whether the actual front-wheel steering angle has the result value of zero (Braun Page 2 Para 0003, Page 3 Para 0001, Page 4 Para 0001-0003).
The motivation of combining Nakamura and Braun is the same as that recited in claim 18 above.  
In regards to claim 31, Nakamura in view of Braun teaches of the assembly according to claim 26, wherein, for the reinitialization, the electronic control unit, either checks whether the actual rear-wheel steering angle is different from the reference rear-wheel steering angle or whether there is a the result value has a value of zero (Nakamura Para 0002, 0011, 0019-0023, 0030, Fig 5; where the drive motor not reaching the target rotation angle would result in a difference of zero, while any other value would be a value different from zero).
In regards to claim 32, Nakamura in view of Braun teaches of the assembly according to claims 26, wherein, for the reinitialization, the electronic control unit, with the result value of zero as the comparison result, concludes that the sensor has been reinitialized, and, if the result value shows a difference, concludes that the sensor has not been initialized (Nakamura Para 0002, 0011, 0019-0023, 0030, Fig 5; where the drive motor not reaching the target rotation angle would result in a difference of zero, while any other value would be a value different from zero).
In regards to claim 33, Nakamura discloses of the assembly according to claim 32, wherein, to reinitialize the sensor, the difference found as an offset correction value for the sensor is at least one of stored in a first memory, stored in a RAM, and used by the electronic control unit (Nakamura Para 0002, 0011, 0015, 0018-0023, 0030, Fig 5).
In regards to claims 34 and 35, the claims recite analogous limitations to claim 18 above and is therefore rejected on the same premise.  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Braun, as applied to claim 18 above, further in view of Park et al. (US 20160039411; hereinafter Park; already of record).
In regards to claim 20, Nakamura in view of Braun teaches of the assembly according to claim 18.
However, Nakamura in view of Braun does not specifically teach of wherein the reference sensor system comprises at least one optical or magnetic field detecting sensor which is in a form of one of a radar sensor, a lidar sensor or a camera.
Park, in the same field of endeavor, teaches of the reference sensor system comprises at least one optical or magnetic field detecting sensor which is in a form of one of a radar sensor, a lidar sensor or a camera (Para 0019-0020, 0047, 0099).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly according to claim 18, as taught by Nakamura in view of Braun, to include the reference sensor system comprises at least one optical or magnetic field detecting sensor which is in a form of one of a radar sensor, a lidar sensor or a camera, as taught by Park, in order to collect speed information of a vehicle and determine the risk for a collision (Park Para 0020).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663